                                                                                                  U.-,

                                                                         FILEtr)
    Case: 1:19-cr-00336 Document #: 1 Filed: 04/18/19 Page 1 of 5 PageID #:1



                                                                             APR   18 201gte
                                                                         THOMAS G' BRUTON
                           UNITED STATES DISTRICT COUT^                     u's' DlsTRlcT couRT
                           N'RTTTERN DrsrRrcr oF      rLLrN&i         OLERK'

                                 EASTERN DIVISION

UNITED STATES OF           AI\{ERICA            )
                                                )
                                                      N"   T9C R                        336
                                                )     Violations: fit1e 18, United
              v.                                )     States Cod.e, Sections
                                                )     e22(e)(1) and 924(c); Title 21,
                                                )     United States Code, Section

DANTREI,L MILTON                                )
                                                )     841(a)(1)

                                                        JUI}GE ATONSO
                                        COUNT   ONE      MAGISTRAIE JTJDGE HARJAI\I
      The SPECIAL JULY 2018 GR^AND JURY charges:

      On or about October 29, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                                   DANTRELL MILTON,

defend.ant herein, did knowingly and. intentionally distribute a controlled substance,

namely, a mixture and substance containing a detectable amount of heroin, a

Schedule   I Controlled.   Substance;


      In violation of Title 21, United States Code, Section 8a1(a)(1).
   Case: 1:19-cr-00336 Document #: 1 Filed: 04/18/19 Page 2 of 5 PageID #:1




                                   COUNT rYYO

      The SPECIAL JULY 2018 GRAND JURY turther charges:

      On or about October 29,2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                               DANTRELL MILTON

defendant herein, previously having been convicted of a crime punishable by a term

of imprisonment exceeding one year, knowingly possessed, in and affecting interstate

commerce, a firearm, namely, a loaded .46 caliber Ruger P346 handgun, bearing

serial number 664-7684/.. which fi.rearm had traveled in interstate and foreign

commerce pr"ior to the defendant'e possession of the firearm;

      In violation of fit1e 18, United States Code, Sdctions 922(gX1).
        Case: 1:19-cr-00336 Document #: 1 Filed: 04/18/19 Page 3 of 5 PageID #:1




;
,
                                        coulmtunm
:          The $PECIA[,    Jt LY 2018 GBAIID JIISY firr&sr ohrryee:
           Oa or about Octobffi m,   20lq at Chieago, in thp t-iMharn Ui$*et        of   lllhds,
     EastomDivicioil\

I                                    nnf*fnm,l filILTON,
;

     defendnnt hcrein,   didtnmirgly aniltntautiondly      polcegs   rith intsnt to dirEibuta *
,
i




!
     oontrollsd subrtencs,   msely, a mirtrue ard        oubrtancB    mntainiry a dstast*bb
;-
i    amount of hsroin, e Scheduls   I Oontilcllsd   Srtbetanm;


           Inyiolatioa offittra 21, Utitsd &stos Cods, $oction 841(4(1).
    Case: 1:19-cr-00336 Document #: 1 Filed: 04/18/19 Page 4 of 5 PageID #:1




                                    COUNT FOUR

       The SPECIAL JULY 2018 GRAND JURY turther charges:

       On or about October 29, 20L8, at Chicago, in the Northern Dietrict of lllinois,

Eastern Division,

                                DANTRELL MILTON,

defendant herein, did knowingly possess a firearm, namely, a loaded .45 caliber

Ruger P345 handgun, bearing serial number 664-76844,          in furtherance of a drug
trafEcking crime for which defendant may be prosecuted         in a court of the United
States, na.mely, possession    with intent to distribute a controlled     substance, in

violation of Title 21, United States Code, Section 841(a)(1), as charged in Count Three

of this Ind.ictment;


       In violation of fitle 18, United States Code, Section 92a(c)(1)(A)(i).
    Case: 1:19-cr-00336 Document #: 1 Filed: 04/18/19 Page 5 of 5 PageID #:1




                               FORFEITURE ALLEGATION


      The SPECIAL JULY 2018 GRAND JURY alleges:


       1.    Upon conviction of an offense in violation of Title L8, United States Code,

Section 922(S)(1), as set forth in this Indictment, defendant shall forfeit to the United

States of America any firearm and ammunition involved in and used in the offense,

as provided in   Title   18, United States Code, Section 924(d)(1) and   Title 28, United

States Code, Section     z   Gl@).

      2.     The property to be forfeited includes, but is not limited to, a .45 calibe

Ruger P345 handgun, bearing serial number 664-76844, and related ammunition..



                                                A TRUE BILL:



                                                FOREPERSON




UNITED STATES ATTORNEY
